Citation Nr: 0504006	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg, currently evaluated as 
10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for an above-the-knee 
amputation of the left leg, claimed as secondary to the 
veteran's service-connected shell fragment wound residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION


The veteran had active service from August 1968 until August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

The issue of entitlement to service connection for an above-
the-knee amputation of the left leg claimed as secondary to 
the veteran's service-connected shell fragment wound 
residuals is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence contains no findings relating to 
the veteran's residuals of shell fragment wounds to the left 
leg, as he underwent an above-the-knee amputation of that 
lower extremity in June 2000.  

2.  The veteran's PTSD is currently productive of subjective 
complaints of flashbacks, episodes of anxiety akin to panic 
attacks and suicidal ideation; objectively, the veteran's 
speech was normal, he was well-oriented, had no obsessional 
rituals and no impairment in insight or judgment.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a shell fragment wound of the 
left leg have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5311-5312 (2004).

2.  The criteria for an evaluation of 30 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in August 2001 and November 2001 apprised 
the appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

In the present case, the appellant received appropriate 
notice prior to the initial unfavorable rating decision 
issued in July 2002.  As such, the timing requirements of 
Pelegrini II have been satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  
Additionally, the veteran's statements in support of his 
claim are affiliated with the claims file.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as in the case of the veteran's PTSD 
claim, requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the 
disability evaluation being challenged does not stem from an 
initial rating, as in the case of the veteran's shell 
fragment wound residuals of the left leg, then the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Rating psychiatric disabilities

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].


I.  IR- residuals of a shell fragment wound, left leg

Factual background

Historically, it is observed that the veteran sustained shell 
fragment wounds to the left lower extremity during service.  
Service connection was initially granted in a September 1970 
rating decision.  In August 1973, the veteran underwent 
excision of retained foreign bodies in the left leg at a VA 
facility.  

The record later shows that, in November 1998, the veteran 
underwent a left femoral-popliteal bypass surgery with 
placement of bilateral iliac stents.  That operation was 
performed to treat the veteran's claudication of the 
bilateral lower extremities and was unrelated to his shell 
fragment wounds.  In May 1999, the veteran underwent a 
thrombectomy of the posterior femoral artery of the left leg.  
Again, this procedure was not in response to any shell 
fragment wound residuals.  

In June 2000, the veteran underwent a left above-the-knee 
amputation made necessary as a result of the veteran's left 
lower extremity ischemia.  VA treatment notes indicate post-
surgical care, including treatment for infection of the 
stump.

In June 2001, the veteran claimed that his left leg 
symptomatology had worsened.  He included an April 2001 VA 
outpatient treatment report in support of his claim.  That 
document indicated complaints that the veteran's prosthesis 
was not fitting well.  The report indicated no other problems 
status post above-the-knee amputation of the left leg.

Analysis

The veteran is presently assigned a 10 percent rating for 
residuals of shell fragment wounds of the left leg pursuant 
to Diagnostic Codes 5311-5312.  Diagnostic Code 5311 concerns 
the muscles involved in propulsion and plantar flexion of the 
foot, stabilization of the arch, flexion of the toes and 
flexion of the knee.  Diagnostic Code 5312 pertains to 
muscles involved in dorsiflexion of the foot, extension of 
the toes and stabilization of the arch.  In both cases, a 10 
percent rating reflects moderate muscle disability.  The 
next-higher 20 percent evaluation reflects moderately severe 
disability.    

In evaluating muscle injuries, it is important to remember 
that such injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  See 38 
C.F.R. § 4.55.

Based on the above principles, then, the central question is 
whether the clinical evidence shows the veteran's muscle 
injuries of the left lower extremity to be "moderate" or 
"moderately severe."  Only in the latter case would an 
increased rating be justified here.

As set forth under 38 C.F.R. § 4.56, objective findings of a 
moderate disability include (1) some loss of deep fascia or 
muscle substance, or some impairment of muscle tonus; and (2) 
loss of power or lowered threshold of fatigue when compared 
to the sound side. 

As further detailed under 38 C.F.R. § 4.56, objective 
findings of a moderately severe disability include the 
following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment. 

In the present case, there is no evidence to show that the 
veteran's residuals of shell fragment wounds of the left leg 
are "moderately severe" such as to warrant the next-higher 
20 percent rating under Diagnostic Code 5311-5312.  In fact, 
a review of the evidence reveals that the veteran's left leg 
was amputated above the knee in June 2000.  

Despite the June 2000 left leg amputation, the veteran 
remains entitled to the 10 percent evaluation pursuant to 
38 C.F.R. § 3.951(b), which states that a disability which 
has been continuously rated at or above any evaluation of 
disability for 20 or more years will not be reduced to less 
than that evaluation absent a showing of fraud.  Therefore, 
the Board finds the current rating of 10 percent to be 
appropriate even in the absence of medical evidence showing 
current symptomatology.  However, a rating in excess of 10 
percent cannot be supported by the evidence of record, as 
there have obviously been no complaints or treatment relating 
to residuals of shell fragment wounds of the left leg 
subsequent to the amputation.  Finally, the veteran's claims 
as to entitlement to service connection for the amputation 
itself will be addressed in the REMAND portion of this 
decision.  

In conclusion, the competent evidence fails to substantiate 
moderately severe disability of the muscles in muscle groups 
XI or XII such as to warrant the next-higher 20 percent 
evaluation pursuant to Diagnostic Codes 5311-5312.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  IR- PTSD

Factual background

In a May 2001 VA outpatient treatment report, the veteran 
admitted to feeling depressed over the past year following 
his above-the-knee amputation of the left leg.  He reported 
crying spells when thinking about his lost leg.  He also 
reported bouts of unprovoked irritability in dealing with 
others.  He also admitted to fleeting thoughts of suicide, 
though he never developed a plan.  The veteran also indicated 
that his amputation aroused old war memories and prompted 
war-related dreams.  

In VA clinical record dated in June 2001, the veteran 
reported flashbacks of a landmine explosion in-service that 
caused injury to both of his legs.  He also complained of 
nightmares.  Objectively, the veteran's affect was 
appropriate and his speech was spontaneous.  His mood was 
less depressed and less irritable.  His thought content was 
not suicidal at that time.  

VA outpatient reports dated in July 2001 indicate complaints 
of nightmares and flashbacks.  

In November 2001, the veteran received a VA psychiatric 
examination.  The veteran was taking an antidepressant 
Celexa, which helped with his sleep.  However, the veteran 
continued to feel nervous.  The veteran explained that, since 
his amputation, he experienced worsening sleep, avoidance of 
other people, and irritability.  The veteran also reported 
anxiety and stated that he avoided crowds.  The veteran was 
not married and had no children.  He did get along well with 
his family members and also had some friends.  However, he 
was increasingly keeping to himself.  The veteran identified 
television as his primary source of enjoyment.  He denied any 
assaultive behavior and denied any suicide attempts, though 
he did have suicidal ideation at times.  

Objectively, the veteran's thoughts were goal-oriented and 
his eye contact was good.  He denied hallucinations and 
interacted appropriately throughout the evaluation.  He 
denied homicidal ideation.  His last thought of suicide was 
one month prior.  Insight and judgment were intact at the 
time of the interview and he could perform simple mathematics 
without difficulty.  The veteran was able to maintain the 
activities of daily living.  His memory was intact, though he 
omitted one of the past four presidents when listing them.  
He denied any obsessive or ritualistic behavior.  The 
veteran's speech was normal in cadence and volume.  While the 
veteran did not endorse specific panic attacks, he did state 
that he sometimes became anxious in public settings, 
especially grocery stores.  On such occasions he would 
experience shortness of breath.  If the crowd was large at a 
store, he would simply leave.  The veteran endorsed impulsive 
behavior in the form of one-night stands, which he 
participated in about two or three times per month.  Such 
activities did not involve prostitutes.  The veteran denied 
overspending to the point of creating financial difficulties.  
He also had not noticed any episodes of depression, which had 
a notable impact on his functioning.  Further, the veteran 
endorsed difficulty falling asleep and staying asleep.  He 
also endorsed hyper vigilance and exaggerated startle 
response.  He had no complaints with respect to his ability 
to concentrate.

Following the interview, the veteran was diagnosed with PTSD 
and was assigned a GAF score of 75-80.  It was noted that the 
veteran had several good friends and that he was future-
oriented.  

Analysis

The veteran seeks a disability rating in excess of the 
currently assigned 10 percent evaluation for PTSD.  In order 
for the next-higher rating of 30 percent to be assigned, the 
evidence must demonstrate occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

The Board has reviewed the evidence of record and finds 
support for the next-higher 30 percent evaluation.  In so 
finding, the Board notes that the veteran's symptomatology 
includes sleep impairment, episodes of anxiety akin to panic 
attacks and suicidal ideation.  Indeed, chronic sleep 
impairment and panic attacks occurring weekly or less often 
are included among the criteria for the next-higher 30 
percent award.  

The Board finds that the symptomatology noted above, coupled 
with evidence of the veteran's flashbacks, hyper vigilance 
and difficulties in interacting with others, warrants the 
next-higher 30 percent rating under Diagnostic Code 9411 for 
the entirety of the period on appeal.  In so finding, it is 
noted that the veteran's memory appears to be intact.  
However, as stated in 38 C.F.R. § 4.21, it is not expected 
that every single symptom within a set of diagnostic criteria 
be exhibited.  

While finding that the evidence of record justifies a 30 
percent disability rating, an evaluation in excess of that 
amount is not supported by the medical documentation.  
Indeed, in order to be entitled to a 50 percent evaluation, 
the evidence must demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

Here the criteria consistent with a 50 percent evaluation 
have not been shown in the medical records.  There were no 
findings of flattened affect.  There were also no findings of 
speech problems.  To the contrary, upon routine VA evaluation 
in June 2001, his speech was spontaneous.  Further, upon 
examination in November 2001, his speech was normal in 
cadence and volume. Additionally, the veteran's judgment and 
insight were found to be intact.  

As previously indicated, the veteran's symptomatology also 
includes suicidal ideation.  Such behavior is listed among 
the criteria for a 70 percent rating.  However, the veteran's 
overall disability picture is not consistent with a 70 
percent evaluation.  To achieve such a rating, the evidence 
would have to show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The evidence of record does not demonstrate the existence of 
any obsessional rituals or problems with speech.  The 
evidence further fails to establish spatial disorientation or 
neglect of personal appearance and hygiene.  Indeed, upon VA 
examination in November 2001, the veteran was noted as being 
capable of maintaining the activities of daily living.  In 
that examination, the veteran did admit to impulsive behavior 
in the form of one-night stands and overspending, but overall 
his symptomatology is not most nearly approximated by a 70 
percent evaluation.  Rather, for the reasons previously 
discussed, the next-higher 30 percent evaluation most 
accurately reflects the veteran's PTSD for the duration of 
the claims period.  

In conclusion, the evidence of record does support a 30 
percent disability evaluation for PTSD under Diagnostic code 
9411 for the entirety of the rating period on appeal.  The 
preponderance of the evidence of record is against a rating 
in excess of that amount.  The Board notes that in reaching 
this conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
  
Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

The schedular criteria not having been met, the claim for 
entitlement to an increased rating for residuals of a shell 
fragment wound, left leg, is denied.

An initial rating of 30 percent for post-traumatic stress 
disorder (PTSD) is granted, subject to the applicable law 
governing the award of monetary benefits.


REMAND

Again, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Upon review of the claims file, the Board has determined that 
additional development is required with respect to the 
veteran's service connection claim.  The veteran contends 
that his above-the-knee amputation of his left leg is related 
to his service-connected shell fragment wound residuals.  
Moreover, the file contains an April 2001 VA outpatient 
treatment report which appears to suggest that the shrapnel 
wound led to phlebitis which consequently caused arterial 
occlusion, for which the amputation was necessary.  On the 
basis of that treatment record, the Board finds that here is 
sufficient evidence of record to justify a VA examination in 
order to explore the causal relationship between the 
veteran's service-connected shell fragment wound residuals 
and his post-service amputation.  It is further noted that, 
because the veteran's left leg has been amputated, a physical 
examination is not required in this case.  Rather, a medical 
opinion alone is sought.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Arrange for a VA examiner to review 
the entirety of the veteran's claim file 
and offer an opinion as to whether it is 
at least as likely as not that the 
veteran's above-the-knee amputation of 
the left leg, performed in June 2000, was 
proximately due to or the result of his 
service-connected shell fragment wound 
residuals of the left leg.  The 
examiner's opinion should be supported by 
a clear rationale consistent with the 
facts of record.  The examination report 
should annotate that the claims file was 
in fact reviewed.  

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


